N-30B-2 March 9, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Keynote Series Account (the Registrant) (1933 Act File No.: 033-19836) (1940 Act File No.: 811-05457) Ladies and Gentlemen: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the Act), Keynote Series Account, a unit investment trust registered under the Act, recently mailed to its contract owners the annual report for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act.
